DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s arguments (see REMARKS filed on 09 December 2021), with respect to the rejection of claims 2-11, 13-22 and 24-30 under 35 USC §103, have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.
The amendment filed 09 December 2021 has been entered and made of record.
Please note, however, Applicants’ amendment has not changed the interpretation of claims 25-29 under 35 U.S.C. 112(f), wherein claims 25-29 recite ‘means for’ limitations. Therefore, claims 25-29 continue to be interpreted under 35 U.S.C. 112(f).
Allowable Subject Matter
Claims 2-11, 13-22 and 24-30 are allowed.
	The present invention relates to a method and apparatus for the estimation of motion for at least one group of pixels in one or more regions of an image frame.
Further, the following is an examiner's statement of reasons for allowance:
As per claim 5, Lin discloses a method for graphics processing (Lin: [0071]), comprising:
determining a macroblock encoding priority for one or more regions in a frame (Lin: fig. 16, [0106], [0107]), wherein each of the one or more regions includes at least one group of pixels (Lin: fig. 17); adjusting a quality of a macroblock encoding procedure for each group of pixels based on the macroblock encoding priority of the region including the group of pixels (Lin: [0107]), and performing the macroblock encoding procedure for each of the at least one group of pixels to generate an encoded macroblock for the at least one group of pixels based on the adjusted quality of the macroblock encoding procedure (Lin: fig. 19, [0112-0115]), and suggests determining a … priority for one or more regions in a frame based on a distance of each of the one or more regions from a focal point of the frame 
Ohtani teaches a motion estimation procedure including a group of pixels (Ohtani: fig. 7; abstract), implicitly discloses determining a motion estimation priority … based on a distance of each of the one or more regions from a focal point of the frame (Ohtani: fig. 5A, illustrating priorities for a plurality of search regions (motion estimation priorities); col. 12:39-40), adjusting a quality of a motion estimation procedure … based on the motion estimation priority (Ohtani: fig. 5A, ‘search size’ and ‘sub-sampling’ (quality with respect to resolution and computation load/complexity in determining a motion vector); col. 11), and performing the motion estimation procedure … to generate a motion vector … based on the adjusted quality of the motion estimation procedure (Ohtani: col. 12).
None of the prior art cited, however, teaches or suggests, singly or in combination, the combination of elements recited in the claims as a whole. Specifically, the cited prior art fails to disclose or render obvious the following limitations: “adjusting the quality of the motion estimation procedure comprises determining to set a constant value for the at least one group of pixels in a region having a lowest motion estimation priority”.
As per claims 16, 26 and 30, these claims are allowed for the same reasons put forth in the allowance of claim 5.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F. VALDEZ whose telephone number is (571) 270-3744.  The examiner can normally be reached on Monday-Friday; 7:30am - 4:00 pm EST.
Examiner interviews are available via telephone or video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PATRICK F VALDEZ/Examiner, Art Unit 2611